Case 1:19-cv-00331-LO-MSN Document 157-24 Filed 02/24/21 Page 1 of 6 PageID# 2410




                            EXHIBIT U
Case 1:19-cv-00331-LO-MSN Document 157-24 Filed 02/24/21 Page 2 of 6 PageID# 2411



              TELEPHONE: 1-212-558-4000
                                                                            125 Broad Street
               FACSIMILE: 1-212-558-3588
                   WWW.SULLCROM.COM                                   New York, New York 10004-2498
                                                                                         ______________________


                                                                          LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                           BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                                 BEIJING • HONG KONG • TOKYO

                                                                                     MELBOURNE • SYDNEY




                                                                         January 20, 2021

        Via E-mail

        Michael J. Melkersen, Esq.,
           Melkersen Law Group, LLC,
                5 Surfside Road – Palmas Del Mar,
                    Humacao, Puerto Rico 00791.

                         Re:        Garcia, et al. v. Volkswagen Group of America, Inc., et al.,
                                    Case No. 1:19-cv-331-LO-MSN

        Dear Mike:

                       On behalf of Volkswagen Group of America, Inc. (“VWGoA”) and
        Volkswagen Aktiengesellschaft (“VW AG”), I write in further response to inquiries you
        have raised regarding the status of certain Requests for Production.

                       As you are aware, VWGoA’s review and production of responsive
        documents is ongoing, and VWGoA is continuing to determine appropriate data sources
        and repositories for easily segregable documents. VWGoA’s positions with respect to the
        RFPs that you have specifically inquired about are as follows:

                    RFP No. 17. VWGoA does not agree that non-privileged documents
                     responsive to this request are easily segregable, and notes that Plaintiffs have
                     not articulated why documents responsive to this request are relevant. In any
                     event, as explained in our October 1, 2020 letter, VWGoA has proposed and
                     ran a search string to correspond with this request, and has reviewed and
                     produced documents resulting from that search.

                    RFP No. 22. VWGoA produced form settlement agreements in its Production
                     Volume 012, and will produce another form settlement agreement in its
                     upcoming Production Volume 013.

                    RFP Nos. 24, 32-35. VWGoA produced easily segregable documents
                     responsive to these requests in its Production Volumes 001 and 012. VWGoA
                     is continuing to determine whether additional responsive materials are
Case 1:19-cv-00331-LO-MSN Document 157-24 Filed 02/24/21 Page 3 of 6 PageID# 2412




         Michael J. Melkersen, Esq.
                                                                                                 -2-

                   reasonably accessible and available, and will produce any additional responsive
                   materials as soon as they are obtained.

                  RFP No. 26. VWGoA believes that documents sought by this request are held
                   centrally by VW AG, and are not stored or kept in the ordinary course by
                   VWGoA. VW AG is considering the corresponding RFP No. 26 directed to it
                   and will respond separately.

                  RFP No. 27. VWGoA notes again that this request asks for public information
                   that is accessible to Plaintiffs. Nevertheless, VWGoA states that the only
                   lawsuit responsive to RFP No. 27 of which it is aware is James Renwick v.
                   Mission Volkswagen, Inc. et al., Case No. 30-2019-01057920-CU-FR-CJC
                   (Cal. Super. Ct. Orange Cty).

                  RFP No. 42. VWGoA produced in its Production Volume 001 organizational
                   charts for its Corporate Vehicle Services department, which are responsive to
                   this request.

                  RFP No. 45. VWGoA has provided information responsive to this request as
                   a part of Exhibit A to Volkswagen Group of America, Inc.’s Responses and
                   Objections to Plaintiff Ricardo R. Garcia’s First Set of Interrogatories.
                   VWGoA also anticipates producing PAR data shortly, which are responsive to
                   this request. VWGoA is evaluating whether additional documents responsive
                   to this request are reasonably accessible and available, and will produce any
                   additional responsive materials as soon as they are obtained.

                  RFP Nos. 50-52. VWGoA believes that documents sought by this request are
                   held centrally by VW AG, and are not stored or kept in the ordinary course by
                   VWGoA. VW AG is considering the corresponding RFP Nos. 41-43 directed
                   to it and will respond separately.

                  RFP Nos. 53-54. VWGoA states that these requests seek information that is
                   not relevant to the asserted claims in this action, given that they request
                   information about vehicles that are not part of the putative class as defined by
                   ¶ 105 of the Second Amended Complaint. VWGoA also notes that Exhibit A
                   to Volkswagen Group of America, Inc.’s Responses and Objections to Plaintiff
                   Ricardo R. Garcia’s First Set of Interrogatories disclosed the pre-production
                   vehicles in the putative class.

                  RFP No. 55. VWGoA is considering the request made in your December 8,
                   2020 email regarding FITS data.
Case 1:19-cv-00331-LO-MSN Document 157-24 Filed 02/24/21 Page 4 of 6 PageID# 2413




         Michael J. Melkersen, Esq.
                                                                                                   -3-

                  RFP No. 60. VWGoA is continuing to determine whether responsive materials
                   are reasonably accessible and available, and will produce any additional
                   responsive materials as soon as they are obtained. Please note that VW AG
                   produced documents responsive to this request in its Production Volume 001.

                  RFP No. 61. VWGoA has no documents responsive to this request.

                  RFP No. 63. VWGoA produced documents responsive to this request in its
                   Production Volume 001. VWGoA is continuing to determine whether
                   additional responsive materials are reasonably accessible and available, and
                   will produce any additional responsive materials as soon as they are obtained.

                  RFP No. 64. VWGoA does not have documents responsive to RFP No. 64, as
                   it does not alter vehicles in the manner described in ¶ 31 of the Second Amended
                   Complaint. VWGoA also notes that vehicles subject to the September 2020
                   recall referenced in your November 3 letter are not class vehicles as defined by
                   ¶ 105 of the Second Amended Complaint.

                  RFP No. 65. Your November 3 letter asserts, without any factual or legal
                   support, that vehicles for which emissions-exempt compliance labels were
                   tracked somehow “cannot be legally sold to consumers.” This is incorrect, and
                   Plaintiffs have yet to articulate any reason why documents related to emissions
                   compliance are relevant to this litigation. VWGoA notes that Plaintiffs make
                   no allegations and bring no claims regarding the emissions compliance of the
                   vehicles in the putative class.

                  RFP Nos. 73-75, 78. VWGoA does not agree that its ESI searches are
                   insufficient to respond to these requests, and notes that it has proposed and ran
                   a search string to correspond with this request, and has reviewed and produced
                   documents resulting from that search. Further, VWGoA’s Production Volume
                   010 contained materials responsive to these requests. See, e.g., VWGoA-
                   Garcia-00275016.

                  RFP No. 80. VWGoA does not agree that its ESI searches are insufficient to
                   respond to this request, and notes that it has proposed and ran a search string to
                   correspond with this request, and has reviewed and produced documents
                   resulting from that search.

                  RFP No. 81. VWGoA states that it has not identified any documents responsive
                   to this request.
Case 1:19-cv-00331-LO-MSN Document 157-24 Filed 02/24/21 Page 5 of 6 PageID# 2414




         Michael J. Melkersen, Esq.
                                                                                                   -4-

                  RFP Nos. 84-85. VWGoA anticipates producing documents responsive to this
                   request shortly in an upcoming production.

                  RFP No. 87. As we have discussed, the Daisy/COPS system is maintained and
                   controlled by VW AG. VW AG produced materials from this system
                   corresponding to the Named Plaintiffs’ vehicles in its Production Volume 001.

                  RFPs Nos. 90-94. Defendants are continuing to review and produce documents
                   responsive to Plaintiffs’ numerous discovery requests, including documents
                   relating to their affirmative defenses, and are not withholding such documents
                   from production.

                  RFP No. 95. VWGoA is conducting searches of its LISTEN database, which
                   maintains reports of calls from consumers, and will produce documents from
                   that database that are responsive to this request, if any.

                  RFP Nos. 100 & 115. VWGoA agrees to produce VWGoA financial data
                   responsive to RFP No. 115. However, VWGoA does not agree to produce its
                   tax returns in response to RFP No. 100. Under the law in this District,
                   production of tax returns requires not only a showing of relevance to the subject
                   matter of the litigation, but also that the information sought from the returns is
                   not readily obtainable from other sources. See E. Auto Distributors, Inc. v.
                   Peugeot Motors of Am., Inc., 96 F.R.D. 147, 148–49 (E.D. Va. 1982). VWGoA
                   believes that documents VWGoA produces for RFP No. 115 should provide
                   sufficient financial information for Plaintiffs.

                  RFP Nos. 101-102: VWGoA agrees to produce payment information
                   responsive to these requests.

                  RFP No. 103. VWGoA produced material responsive to this request in its
                   Production Volume 009.

                  RFP No. 104. VWGoA produced documents responsive to this request in its
                   Production Volume 009.

                  RFP No. 105. VWGoA produced documents responsive to this request in its
                   Production Volumes 001 and 009. VWGoA is continuing to determine whether
                   additional responsive materials are reasonably accessible and available, and
                   will produce any additional responsive materials as soon as they are obtained.

                  RFP No. 106. VWGoA is continuing to determine what responsive materials
                   are reasonably accessible and available, and will produce these materials as
Case 1:19-cv-00331-LO-MSN Document 157-24 Filed 02/24/21 Page 6 of 6 PageID# 2415




         Michael J. Melkersen, Esq.
                                                                                                  -5-

                      soon as they are obtained. VWGoA notes that advertising materials responsive
                      to this request are publicly available.

                     RFP Nos. 110, 111, 113. VWGoA’s Production Volume 010 contained
                      materials responsive to these requests identified through VWGoA’s ESI
                      searches. See, e.g., VWGoA-Garcia-00289024, VWGoA-Garcia-00284783,
                      and VWGoA-Garcia-00277322.

                     RFP No. 112. Although Plaintiffs have yet to articulate the relevance of these
                      documents, VWGoA agrees to provide responsive documents for the
                      dealerships that sold the Named Plaintiffs’ vehicles.


        As stated in my letter of December 19, 2020, VWGoA has proposed and ran search
        strings to correspond with the following RFPs, and has reviewed and produced
        documents resulting from those searches: 12, 21, 41, 43, 46, 48, 49, 53, 54, 57, 86, 88,
        and 89. Finally, as reflected by our email correspondence from November 13, 2020 and
        your November 19 reply, the parties have reached agreement regarding the search strings
        to be used for RFP Nos. 14, 16, and 99.


                                               *      *       *

                         We are available to meet-and-confer on these and any other discovery
        issues.

                                                                      Sincerely,

                                                                      /s/ Suhana S. Han

                                                                      Suhana S. Han

        cc:       Counsel of record
